DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks 
The Claims Amendment filed 08/31/2021 has been entered. Claims 1-68, 70, 76, and 81-84 are previously canceled. No claims have been amended or added. Claims 69, 71-75, 77-80, 85, and 86 are still pending in the current application, with claims 69 and 75 being independent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 69, 71, 75, 77, and 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2004/0111006 A1 to Alferness et al. (hereinafter referred to as “Alferness”), in view of United States Patent Application Pub. No. US 2009/0131785 A1 to Lee et al. (hereinafter referred to as “Lee”) and United States Patent Application Pub. No. US 2004/0167415 A1 to Gelfand et al. (hereinafter referred to as “Gelfand”).
Referring to claims 69 and 75, Alferness discloses an apparatus and method comprising an occlusion element configured to be placed inside a vena cava of a subject at a location that is upstream 
Referring to claims 71 and 77, Alferness discloses the limitation wherein the occlusion element comprises a balloon, and wherein the computer processor is configured to modulate the extent to which the occlusion element occludes the vena cava at the location by controlling inflation of the balloon (e.g. paragraphs [0008, 0065] state that the blood flow regulator may be an inflatable balloon that is sized and dimensioned to compartmentalize the inferior vena cava, the device 14 can be used with the mechanism that inflates the regulator to reach the target blood pressure). 
Referring to claims 85 and 86, Alferness and Lee teach the apparatus of claim 69 as discussed above, but failed to teach the limitation wherein the apparatus further comprises one or more sensors configured to detect renal pressure of the subject, wherein the computer processor configured to modulate the extent to which the occlusion element occludes the vena cava at the location, at least partially responsively to the detected renal venous pressure of the subject. This limitation is taught by Gelfand, which teaches a system and method for protecting a kidney of a patient from nephropathy, .    

Claims 72-74 and 78-80 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness, Lee and Gelfand as applied to claims 69 and 75, further in view of United States Patent Application Pub. No. US 2014/0128659 A1 to Heuring et al. (hereinafter referred to as “Heuring”).
Referring to claims 72-74 and 78-80, Alferness, Lee and Gelfand teach the apparatus and method of claims 69 and 75 as discussed above. Alferness  discloses the limitation wherein the system and method comprises an occlusion element and a processor configured to modulate the extent to which the occlusion element occludes the vena cava, but failed to teach the limitation wherein the occlusion element comprises a frame that is covered in a blood-impermeable material, and wherein the computer processor is configured to modulate the extent to which the occlusion element occludes the vena cava at the location by controlling expansion of the frame. This limitation is taught by Heuring, which teaches a system and method for controlling fluid flows and pressures for circulation and perfusion enhancement. The system comprises a pump implantable in a chamber or blood vessel and one or more flow modification elements that may serve to direct, restrict, block, occlude or otherwise modify the flow and pressure within said chamber or vessel (e.g. paragraphs [0134-0140]). Fig. 27A shows a flow modification element, which is a struts having an expandable frame). 
Referring to claims 73-74 and 79-80, Heuring further discloses in paragraph [0140] that any flow director that extends beyond the basic diameter or length of the device can have a pre- and post-deployment configurations, where deployment can be achieved with applying heat or current to shape memory material.	It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Alferness, Lee and Gelfand so that the pressure regulator may be in form of a struts or other flow modification elements made of shape memory material as taught by Heuring, since both invention are concerned with the same field of endeavor, namely occluding device for controlling blood flow. Such modification would be applying a known technique to a known device, yielding the predictable result of providing alternative means for restricting or occluding blood flow within the patient’s vessel or chamber that can be more efficient and/or easier to deploy and operate.    

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claims 69 and 75 under 35 U.S.C. 103 as unpatentable in view of Alferness, Lee, and Gelfand, the Applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the feature requiring a computer processor configured to modulate an extent to which the occlusion element occludes the vena cava, at least responsively to the detected central venous pressure of the subject, such that renal venous pressure is reduced relative to the subject’s central venous pressure. The Examiner cited Alferness which discloses a sensor configured to sense blood pressure, and a computer processor configured to modulate an extent to which the occlusion element occludes the vena cava at the location, responsively to the one or more detected physiological parameter (e.g. paragraphs [0006-0008, 0032-0033]). Lee was brought in to disclose the limitation wherein the detected physiological parameter include a central venous pressure (e.g. .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Alferness and Lee are concerned with the same field of endeavor, namely medical system with occlusion element for regulating blood pressure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                         /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792